United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-51222
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

STEVEN FLOREZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:06-CR-527-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Steven Florez has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      Florez has filed a

response and a motion for a writ of coram nobis.     The motion for

writ of coram nobis is DENIED.    Our independent review of the

record, counsel’s brief, and Florez’s response discloses no

nonfrivolous issue for appeal.    The record is insufficiently

developed to allow consideration at this time of Florez’s claims

of ineffective assistance of counsel.     See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-51222
                                 -2-

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.